FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 07-50549
                 Plaintiff-Appellee,
               v.                            D.C. No.
                                           CR-07-02437-IEG
JUVENILE FEMALE,
                                              OPINION
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Southern District of California
         Irma E. Gonzalez, District Judge Presiding

                 Argued and Submitted
         December 10, 2008—Pasadena, California

                    Filed May 27, 2009

     Before: Harry Pregerson, Dorothy W. Nelson and
           David R. Thompson, Circuit Judges.

                  Opinion by Judge Nelson




                            6255
6258          UNITED STATES v. JUVENILE FEMALE




                         COUNSEL

Todd W. Burns, Federal Defenders of San Diego, Inc., San
Diego, California, for the defendant-appellant.

Goerge D. Hardy, Assistant United States Attorney, San
Diego, California, for the plaintiff-appellee.


                         OPINION

D.W. NELSON, Senior Circuit Judge:

  In 2007, Juvenile Female was found guilty of Juvenile
Delinquency based on her violation of 18 U.S.C. § 111
(Assault on a Federal Officer). She now appeals the denial of
her motion to dismiss for lack of jurisdiction, as well as the
denial of her motion for a judgment of acquittal. We affirm
both of the District Court’s orders.

       FACTUAL AND PROCEDURAL BACKGROUND

   On September 4, 2007, Border Patrol Agent Anthony Pon-
zio, who was stationed about a quarter of a mile away from
the United States-Mexico border, heard a radio dispatch that
a suspicious vehicle had been spotted. A few minutes later, he
               UNITED STATES v. JUVENILE FEMALE           6259
saw a white Chevrolet Impala idling on the side of the road.
After finding that the license plate was registered to a rental
car company that was frequently involved in illicit activities,
Ponzio drove up to the Impala and asked the driver if he was
lost. Juvenile Female (“JF”) was sitting in the passenger seat
of the car.

   Supervisory Border Patrol Agent Leo Miele ordered Ponzio
to “clear the area” because he thought the Impala might be in
the area to pick up narcotics. Miele then waited in a driveway
about two-and-a-half miles down the road. After the Impala
passed Miele’s vehicle, he pulled up behind it. The driver
pulled off to the side of the road and signaled for Miele to
pass. Agent Miele indicated that the Impala ought to keep on
driving. About three-and-a-half miles later, the Impala pulled
over once more and signaled again for Miele to pass. At this
point, Miele pulled up next to the car and identified himself
as a Border Patrol agent. In doing so, he recognized the driver
as someone he had arrested, in December 2005, for transport-
ing about 500 pounds of marijuana in a disguised pick-up
truck. The driver agreed to speak to Miele. Miele indicated a
driveway where the car could pull over. The Impala did not
stop, however, and Miele followed in pursuit.

  Miele radioed other agents, including Border Patrol Agent
Alexander Djokich, and notified them that he was following
a suspected drug smuggler. The Impala eventually stopped
and the driver fled, leaving the driver’s side open. Miele
chased the driver.

   The first agent to reach the Impala was Djokich. He noticed
JF moving inside the vehicle, and ran to the open door with
his gun drawn. JF was climbing across the front seat. Djokich
identified himself, and ordered her to exit the car. JF, how-
ever, was screaming and kicking towards him. A scuffle
ensued, during which JF stabbed Djokich in the back of his
left leg with a small knife.
6260           UNITED STATES v. JUVENILE FEMALE
   On September 5, 2007, the United States Attorney for the
Southern District of California (“the Government”) filed an
Information charging JF with Juvenile Delinquency, in viola-
tion of 18 U.S.C. §§ 111(a), 111(b), and 5032. The Informa-
tion stated, in relevant part, that JF:

    did knowingly and intentionally and forcibly assault,
    resist, oppose, impede and interfere with a person
    named in Title 18, United States Code, Section 1114,
    namely, United States Border Patrol Agent A.
    Djokich, in that defendant in an attempt to resist
    apprehension, kicked Agent A. Djokich and stabbed
    agent A. Djokich with a knife, a deadly and danger-
    ous weapon, while Agent A. Djokich was engaged in
    the performance of his official duties; in violation of
    Title 18, U.S.C., Section 5032 and Title 18, U.S.C.,
    Section 111(a) and (b).

   The Government also filed a certification, pursuant to 18
U.S.C. § 5032(3), stating that “the offense charged . . . is a
crime of violence that is a felony and that there is a substantial
Federal interest in the case to warrant the exercise of Federal
jurisdiction.” On September 19, 2007, JF filed a motion to
dismiss for lack of jurisdiction, arguing that 18 U.S.C. § 111
was not categorically a crime of violence. The District Court
denied the motion.

   The case then proceeded to trial. JF moved for a judgment
of acquittal after submission of the Government’s case, and
again at the close of evidence, arguing that Agent Djokich
was not engaged in an “official duty,” one of the elements of
the offense. The District Court denied both motions. The
court subsequently found that JF had committed an act of
Juvenile Delinquency, and sentenced her to three years’ pro-
bation. JF then timely appealed to this court.

                  STANDARD OF REVIEW

  “We generally review de novo a district court’s assumption
of jurisdiction.” United States v. Juvenile Male, 118 F.3d
                 UNITED STATES v. JUVENILE FEMALE                    6261
1344, 1346 (9th Cir. 1997). “Whether or not . . . [an underly-
ing offense] is a crime of violence is a question of statutory
interpretation reviewed de novo.” Id. at 1350. A district
court’s ruling on a motion for a judgment of acquittal is also
reviewed de novo. United States v. McNeil, 320 F.3d 1034,
1035 (9th Cir. 2003).

                             DISCUSSION

   The government charged JF with violations of 18 U.S.C.
§ 111(a) and 111(b). When JF was charged, 18 U.S.C. § 111
provided as follows:1

      (A)In general.—Whoever . . . forcibly assaults,
      resists, opposes, impedes, intimidates, or interferes
      with any person designated in section 1114 of this
      title while engaged in or on account of the perfor-
      mance of official duties . . . shall, where the acts in
      violation of this section constitute only simple
      assault, be fined under this title or imprisoned not
      more than one year, or both, and in all other cases,
      be fined under this title or imprisoned not more than
      8 years, or both.

      (b) Enhanced penalty.—Whoever, in the commission
      of any acts described in subsection (a), uses a deadly
      or dangerous weapon (including a weapon intended
      to cause death or danger but that fails to do so by
      reason of a defective component) or inflicts bodily
      injury, shall be fined under this title or imprisoned
      not more than 20 years, or both.
  1
   Congress recently amended § 111(a) as a part of the Court Security
Improvement Act of 2007, replacing “in all other cases” with “where such
acts involve physical contact with the victim of that assault or the intent
to commit another felony.” Pub. L. No. 110-177, 121 Stat. 2538 (2007).
6262            UNITED STATES v. JUVENILE FEMALE
I.   JURISDICTION OVER JUVENILE FEMALE

     A juvenile alleged to have committed an act of juve-
     nile delinquency . . . shall not be proceeded against
     in any court of the United States unless the Attorney
     General, after investigation, certifies to the appropri-
     ate district court of the United States that . . . the
     offense charged is a crime of violence that is a fel-
     ony . . . , and that there is a substantial Federal inter-
     est in the case or the offense to warrant the exercise
     of Federal jurisdiction.

18 U.S.C. § 5032.

   “Certification is a jurisdictional requirement.” United
States v. Juvenile Male (Kenneth C.), 241 F.3d 684, 686 (9th
Cir. 2001) (internal quotation marks omitted). JF argues that
a violation of 18 U.S.C. § 111 is not a crime of violence, and
that the District Court erred in assuming jurisdiction over her.

                                A.

   [1] When exercising jurisdiction over a juvenile, this Court
follows what has been termed a “categorical approach” to
determine whether an offense is a crime of violence. See Leo-
cal v. Ashcroft, 543 U.S. 1, 8 (2004) (using a categorical
approach to determine whether a crime was a crime of vio-
lence warranting deportation); United States v. David H., 29
F.3d 489, 494 (9th Cir. 1994); United States v. Baker, 10 F.3d
1374, 1393-94 (9th Cir. 1993), overruled on other grounds by
United States v. Norby, 225 F.3d 1053 (9th Cir. 2000).

   [2] Under the categorical approach, “the generic, rather
than the particular, nature of the predicate offense is determi-
native in defining a crime of violence.” Baker, 10 F.3d at
1394 (internal quotations omitted). A crime “qualifies as a
crime of violence . . . if and only if the full range of conduct
covered by it falls within the meaning of that term.” Valencia
                 UNITED STATES v. JUVENILE FEMALE                   6263
v. Gonzales, 439 F.3d 1046, 1049 (9th Cir. 2006) (internal
quotation marks omitted).

   [3] We recently held that 18 U.S.C. § 111 sets out three
separate crimes. United States v. Chapman, 528 F.3d 1215,
1218 (9th Cir. 2008) (“[S]everal of our sister circuits have
held that § 111 creates three distinct offenses, one misdemea-
nor and two felonies. We agree that this formulation of the
statute is required.”) (internal citations omitted).

   [4] Unfortunately, “[t]he statute itself offers little guidance
on the precise contours of the three separate offenses created
by § 111.” United States v. Hathaway, 318 F.3d 1001, 1007
(10th Cir. 2003); see also Chapman, 528 F.3d at 1218
(“Section 111(a) is inartfully drafted.”). In Chapman, we held
that “[v]iolations of the ‘simple assault’ provision constitute
misdemeanors. Violations of the ‘all other cases’ or danger-
ous weapon or bodily harm provisions constitute felonies.”
528 F.3d at 1218 (internal citation omitted).

  In differentiating between the two offenses described in
section 111(a), “simple assaults” and “all other cases,” some
of our sister circuits require physical contact, whereas others
require physical contact or a similar aggravating factor, such
as the intent to commit a murder or a serious felony.2 Id. at
1219. In Chapman, we declined to adopt a rule, and held that
under either approach, “while a defendant could be charged
with resisting, opposing, impeding, intimidating, or interfer-
ing, he could not be convicted unless his conduct also
amounted to an assault.” Id. (emphasis added).

  [5] The third offense, which is the one at issue in this case,
was not specifically addressed in Chapman. Id. Our sister cir-
cuits, however, have held that section 111(b) describes an “as-
sault involving a deadly or dangerous weapon or resulting in
  2
   In light of the 2007 revision, this issue is moot and limited solely to
defendants who were charged under the prior version of the statute.
6264           UNITED STATES v. JUVENILE FEMALE
bodily injury.” United States v. Vallery, 437 F.3d 626, 630
(7th Cir. 2006); see also United States v. Gagnon, 553 F.3d
1021, 1024 (6th Cir. 2009); Hathaway, 318 F.3d at 1007-09;
United States v. Yates, 304 F.3d 818, 821 (8th Cir. 2002);
United States v. McCulligan, 256 F.3d 97, 102 (3d Cir. 2001);
United States v. Chestaro, 197 F.3d 600, 607-08 (2d Cir.
1999); United States v. Nunez, 180 F.3d 227, 233 (5th Cir.
1999). In light of these cases, the plain language of the statute,
and our determination that “convictions under this statute
require at least some form of assault,” Chapman, 528 F.3d at
1221, JF’s argument that the third offense subsumes five other
non-assaultive offenses, because it also lists those who resist,
oppose, impede, intimidate, or interfere with designated offi-
cers, fails.

   JF also argues that regardless of whether § 111 lays out
three separate offenses, under the categorical approach, the
panel must consider the entire range of conduct criminalized
by the statute. This is unpersuasive. The categorical approach
does not focus on a criminal statute in its entirety, but on the
offense or crime. See, e.g., Leocal, 543 U.S. at 7 (The Court
“look[s] to the elements and the nature of the offense of con-
viction.”) (emphasis added); United States v. Gomez-Leon,
545 F.3d 777, 783 (9th Cir. 2008) (considering only subsec-
tion (c)(3) of Cal. Pen. Code § 192); Baker, 10 F.3d at 1394
(“[T]he generic, rather than the particular, nature of the predi-
cate offense is determinative.”) (emphasis added).

                               B.

   The appropriate question before us, therefore, is whether an
“assault involving a deadly or dangerous weapon or resulting
in bodily injury,” under 18 U.S.C. § 111, is, categorically, a
crime of violence. We hold that it is.

  [6] Under 18 U.S.C. § 16, a crime of violence is defined as
               UNITED STATES v. JUVENILE FEMALE               6265
    (a) an offense that has as an element the use,
    attempted use, or threatened use of physical force
    against the person or property of another, or

    (b) any other offense that is a felony and that, by its
    nature, involves a substantial risk that physical force
    against the person or property of another may be
    used in the course of committing the offense.

   “In construing both parts of § 16, we cannot forget that we
ultimately are determining the meaning of the term ‘crime of
violence.’ The ordinary meaning of this term, combined with
§ 16’s emphasis on the use of physical force against another
person . . . suggests a category of violent, active crimes.” Leo-
cal, 543 U.S. at 11.

   There are two variants of this offense: (1) assault involving
a deadly or dangerous weapon, and (2) assault resulting in
bodily injury. “To constitute an assault, an action must be
either a willful attempt to inflict injury upon the person of
another, or . . . a threat to inflict injury upon the person of
another which, when coupled with an apparent present ability,
causes a reasonable apprehension of immediate bodily harm.”
Chapman, 528 F.3d at 1219-20 (internal quotation marks
omitted). This court also requires intent to assault. United
States v. Spears, 631 F.2d 114, 117 n.5 (9th Cir. 1980). A
deadly or dangerous weapon is “any object which, as used or
attempted to be used, may endanger the life of or inflict great
bodily harm on a person.” United States v. Sanchez, 914 F.2d
1355, 1358 (9th Cir. 1990) (internal quotation marks omitted).

   [7] A defendant charged with the first variant, assault with
a deadly or a dangerous weapon, must have always “threat-
ened [the] use of physical force,” 18 U.S.C. § 16(a), because
he or she will have either made a “wilful attempt to inflict
injury” or a “threat to inflict injury,” Chapman, 528 F.3d at
1219-20 (internal quotation omitted), with an object that “may
endanger the life of or inflict great bodily harm on a person,”
6266           UNITED STATES v. JUVENILE FEMALE
Sanchez, 914 F.2d at 1358. Similarly, a defendant charged
under the second variant, assault resulting in bodily injury,
necessarily must have committed an act of force in causing
the injury. Thus, both variants are “crimes of violence” pursu-
ant to 18 U.S.C. § 16(a).

   Moreover, because the offense is a felony, section 16(b)
also applies. See Chapman, 528 F.3d at 1218. Section 16(b)
sweeps more broadly than section 16(a) because it encom-
passes offenses where a person merely disregards a risk that
physical force will be used in commission of the offense. Leo-
cal, 543 U.S. at 10-11. For the same reasons described above,
the two variants on this crime will always involve a substan-
tial risk that physical force against the person may be used,
even if physical force is not an element of the offense.

   [8] Thus, because JF was charged with a crime of violence,
the District Court did not err in assuming jurisdiction over
her.

II.    A BORDER       PATROL       AGENT’S        STATUTORY
       AUTHORITY

   To be guilty of juvenile delinquency, JF must have
assaulted or resisted a federal officer who was “engaged in
. . . the performance of official duties.” See 18 U.S.C.
§ 111(a). JF argues that Djokich was not engaged in the per-
formance of official duties because a Border Patrol agent
exceeds the scope of his statutory grant of authority when he
investigates a drug trafficking crime.

   As federal officers, Border Patrol agents are limited to their
statutory powers. Ortiz v. U.S. Border Patrol, 39 F. Supp. 2d
1321, 1326 (D.N.M. 1999) (“Border Patrol agents are not
general law enforcement officers. Instead, . . . their authority
and duties are circumscribed by statute and limited in
scope.”); see also United States v. Santa Maria, 15 F.3d 879
(9th Cir. 1994); cf. United States v. Diamond, 471 F.2d 771,
               UNITED STATES v. JUVENILE FEMALE               6267
773 (9th Cir. 1973) (“[C]ustoms agents are not general guard-
ians of the public peace, as are state or local police. Their
powers . . . to search and arrest persons are limited by stat-
ute.”). “To hold otherwise would grant Border Patrol agents
unfettered discretion to investigate suspected violations of any
and all cognizable criminal laws . . . ; it would, in effect, give
to the Border Patrol the general police power that the Consti-
tution reserves to the States.” United States v. Perkins, 166 F.
Supp. 2d 1116, 1126 (W.D. Tex. 2001).

   Although the parties do not dispute that Djokich stopped
and attempted to arrest JF because of suspected drug activity,
they do dispute the precise contours of the statutory grant of
power to the Border Patrol.

  Pursuant to 8 U.S.C. § 1357(a)(5)(B), a Border Patrol agent
may make a warrantless arrest

    for any felony cognizable under the laws of the
    United States . . . if the officer or employee is per-
    forming duties relating to the enforcement of the
    immigration laws at the time of the arrest and if there
    is a likelihood of the person escaping before a war-
    rant can be obtained for his arrest.

   [9] If Djokich was limited to the powers enumerated in
§ 1357, the warrantless arrest of JF would be beyond the
scope of his authority because he was not performing immi-
gration duties at the time. See id.; see also Santa Maria, 15
F.3d at 883 (“We conclude that § 1357(a)(3) does not autho-
rize the Border Patrol to search only for drugs. The Border
Patrol is empowered by § 1357(a)(3) to conduct administra-
tive searches for aliens.”). In order to resolve the issue in this
case, however, it is necessary to determine what statutory
powers have been granted to the Border Patrol in the wake of
the dissolution of the Immigration and Naturalization Service
(“INS”), and the creation of the Department of Homeland
Security (“DHS”).
6268              UNITED STATES v. JUVENILE FEMALE
   The DHS was created in 2003 by the Homeland Security
Act of 2002 (“HSA”), Pub. L. No. 107-296, 116 Stat. 2135
(2003). Pursuant to the HSA, the DHS is an executive depart-
ment whose mission is, among other things, to (1) “carry out
all functions of entities transferred to the Department,” and
(2) “monitor connections between illegal drug trafficking and
terrorism . . . and otherwise contribute to efforts to interdict
illegal drug trafficking.” 6 U.S.C. § 111(b)(1)(D) & (H).

   [10] The Border Patrol program was transferred from the
INS to the Directorate for Border and Transportation Security
(“DPTS”), a subset of the DHS, id. § 251, which was also
tasked with securing the border and administering the customs
laws, id. § 202. The Customs Service (a subsection of DPTS)
was subsequently renamed the Bureau of Customs and Border
Protection (“CBP”) and was to “contain the resources and
missions relating to borders and ports of entry of the Customs
Service, [and] the INS, including the Border Patrol and the
inspections program.” Id. § 542 note (incorporating President
Bush’s Reorganization Plan, H.R. Doc. No. 108-32).

   The Government argues that, as a result, Border Patrol
agents are also empowered to “stop, search, and examine . . .
any vehicle, beast, or person, on which or whom he or they
shall suspect there is merchandise . . . introduced into the
United States in any manner contrary to law.” 19 U.S.C.
§ 482 (delegation of authority to the customs administration).
We agree.

  It is true that there are no statutes or federal regulations that
specifically empower Border Patrol agents to enforce customs
laws.3 The agencies, however, were combined into the same
department, and the purpose of the DHS was to create a “sin-
  3
    In fact, every relevant mention of the Border Patrol in the Code of Fed-
eral Regulations continues to appear solely under the Immigration Regula-
tions. See, e.g., 8 C.F.R. §§ 100.2, 100.4, 103.1, 235.1, 239.1, 274.2,
287.1, 287.4, 287.5, 287.7, 287.8, 1235.1.
               UNITED STATES v. JUVENILE FEMALE            6269
gle, unified structure, noting that today numerous Federal
entities across the government are charged with responsibili-
ties having to do with homeland security.” See H.R. Rep. 107-
609(I), at 66 (2002), reprinted in 2002 U.S.C.C.A.N. 1352,
1356. “Different priorities and divergent policies coupled with
various leadership structures, has led to inconsistent inspec-
tions and lapses of information. The Department of Homeland
Security was established to unite the incoming agencies in the
mission of protecting the homeland.” Department of Home-
land Security, Border Reorganization Fact Sheet (2003),
available at http:// www.dhs. gov/xnews/releases/press_
release_0073.shtm.

   [11] In light of the purpose and language of the HSA, we
conclude that Border Patrol agents, acting within the other
statutory limits on their powers, also have the authority, under
19 U.S.C. § 482, to “stop, search, and examine . . . any vehi-
cle, beast, or person, on which or whom he or they shall sus-
pect there is merchandise . . . introduced into the United
States in any manner contrary to law.”

   [12] Although we have never expressly articulated a rule,
for purposes of 18 U.S.C. § 111, “[t]he test of a Government
agent’s conduct is whether he is acting within the scope of
what he is employed to do, as distinguished from engaging in
a personal frolic of his own.” United States v. Lopez, 710 F.2d
1071, 1074 (5th Cir. 1983) (internal quotation marks omitted);
United States v. Cho Po Sun, 409 F.2d 489, 491 (2d Cir.
1969); cf. Amaya v. United States, 247 F.2d 947, 951 (9th Cir.
1957) (holding that an immigration officer who questioned
the patrons of a bar regarding their place of birth “was clearly
within the scope of his duty in inquiring”). Because Djokich
was “within the scope of what he is employed to do” when he
stopped and arrested JF, the District Court correctly denied
the motion for a judgment of acquittal.

                        CONCLUSION

   Because the District Court did not err in assuming jurisdic-
tion over Juvenile Female, or in denying the motion for a
6270        UNITED STATES v. JUVENILE FEMALE
judgment of aqcuittal, we AFFIRM the District Court’s
orders.

  AFFIRMED.